Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election with traverse of group I claims in response/amendment submitted on 9/8/22 is acknowledged.  The traversal is on the ground(s) that group I and Group II inventions share common elements and do not require serious burden.  This is not found persuasive because as was cited in the previous office action, each group has technical feature(s) that are not shared by the other group and would require different search strings and/or class/subclasses with significant  burden  The requirement is still deemed proper and is therefore made FINAL.  In the next reply, the applicant can label the non-elected claims as withdrawn, but change their dependency to claim 1, for purpose of rejoinder by the examiner at the time of allowance.   

          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s)1-5 are rejected under 35 U.S.C. 102(a)(2) as being  by anticipated by “Flaherty” et al., WO 2005065738 A2.
Regarding claims 1, Flaherty teaches an optical fiber mounting mechanism (see figs. 2-4, optical fiber, electrical wires through cable 140, par. 037, being mounted through attachment or mating mechanism, 20 and 41, at least par. 037-038), comprising: 
an optical fiber extending along a first direction (see at least figs. 2-4, an optical fiber cable through item cable 210, par. 054 and/or optical fiber cable through cable 140, par.044); a signal circuit extending along the first direction (see at least figs. 2-4, an electrical cable through item cable 210, par. 054 and/or electrical cable through cable 140, par.044); and 
a mounting structure disposed at ends of the optical fiber and the signal circuit (clearly shown in at least figs. 2-4), 
wherein the mounting structure surrounds the optical fiber and the signal circuit (clearly shown in at least fig. 3), 
the mounting structure comprises an installation portion (i.e., 33, or the face pates) extending radially relative to the first direction as an axis direction (clearly shown in at least fig. 2-4),
 the installation portion comprises a plurality of elements exposed from a surface of the installation portion, and the surface comprises a normal direction parallel with the first direction (clearly shown in at least fig. 2 and 4 and at least pa.064, wherein installation portions including for example normal direction for holes for using screws therein).
Flaherty further teaches:
2. (Original) The optical fiber mounting mechanism of claim 1, wherein the elements of the installation portion comprise a plurality of signal contacts (i.e., items 30) connecting with the signal circuit, and the signal contacts extend along the first direction (clearly shown in at least fig. 2-4). .  
3. (Original) The optical fiber mounting mechanism of claim 1, wherein the elements of the installation portion comprise a magnetic element (see pa. 068).  
4. (Original) The optical fiber mounting mechanism of claim 1, wherein the elements of the installation portion comprise a positioning structure protruding from the installation portion along the first direction (i.e., 145, par. 068, or the screws through the holes pa.064).  
5. (Original) The optical fiber mounting mechanism of claim 1, wherein the elements of the mounting portion comprise a locking element penetrates the installation portion along the first direction and protruding from the surface of the installation portion (i.e., 145, par. 068, or the screws through the holes pa.064 which is similar to that of the applicant’s screws as “locking element”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Claims1-5 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over “Flaherty” et al., WO 2005065738 A2.
Regarding claims 1,  Flaherty teaches an optical fiber mounting mechanism (see figs. 2-4, optical fiber, electrical wires through cable 140, par. 037, being mounted through attachment or mating mechanism, 20 and 41, at least par. 037-038), comprising: 
an optical fiber extending along a first direction (see at least figs. 2-4, an optical fiber cable through item cable 210, par. 054 and/or optical fiber cable through cable 140, par.044); a signal circuit extending along the first direction (see at least figs. 2-4, an electrical cable through item cable 210, par. 054 and/or electrical cable through cable 140, par.044); and 
a mounting structure disposed at ends of the optical fiber and the signal circuit (clearly shown in at least figs. 2-4), 
wherein the mounting structure surrounds the optical fiber and the signal circuit (clearly shown in at least fig. 3), 
the mounting structure comprises an installation portion (i.e., 33, or the face pates) extending radially relative to the first direction as an axis direction (clearly shown in at least fig. 2-4),
 the installation portion comprises a plurality of elements exposed from a surface of the installation portion, and the surface comprises a normal direction parallel with the first direction (clearly shown in at least fig. 2 and 4 and at least pa.064, wherein installation portions including for example normal direction for holes for using screws therein).
	However, not all the details of the installation portions are specified by Flaherty in one single embodiment. Nonetheless, all embodiments of Flaherty as shown in figs. 1-5 are closely interrelated and thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify an embodiment of Flaherty using another related embodiment of Flaherty to construct and/or specify all the details of the optical fiber mounting mechanism in a single embodiment so as to provide an optical fiber mounting mechanism that allows external light communication coupling and conversion means with another device (see at least par. 064-065).

The statements advanced in rejection of claim 1, above, as to the applicability and disclosure of Flaherty and the motivation incorporated herein in rejection of the following claims as follows:
2. (Original) The optical fiber mounting mechanism of claim 1, wherein the elements of the installation portion comprise a plurality of signal contacts (i.e., items 30) connecting with the signal circuit, and the signal contacts extend along the first direction (clearly shown in at least fig. 2-4). .  
3. (Original) The optical fiber mounting mechanism of claim 1, wherein the elements of the installation portion comprise a magnetic element (see pa. 068).  
4. (Original) The optical fiber mounting mechanism of claim 1, wherein the elements of the installation portion comprise a positioning structure protruding from the installation portion along the first direction (i.e., 145, par. 068, or the screws through the holes pa.064).  
5. (Original) The optical fiber mounting mechanism of claim 1, wherein the elements of the mounting portion comprise a locking element penetrates the installation portion along the first direction and protruding from the surface of the installation portion (i.e., 145, par. 068, or the screws through the holes pa.064 which is similar to that of the applicant’s screws as “locking element”).  

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
US 20130002193 A1
CN 102319704 A
WO 0197511 A1
US 6017227 A
WO 2005065738 A2
US 20180039163 A1
US 10721000 B2
US 5671311 A

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAVEH C KIANNI/Primary Examiner, Art Unit 2883